RENDERED: MARCH 19, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0259-MR


GEORGE SLAUGHTER                                                      APPELLANT



                 APPEAL FROM JEFFERSON CIRCUIT COURT
v.                  HONORABLE MITCH PERRY, JUDGE
                        ACTION NO. 16-CR-000409



COMMONWEALTH OF KENTUCKY                                                 APPELLEE



                                 OPINION
                         VACATING AND REMANDING

                                   ** ** ** ** **

BEFORE: JONES, LAMBERT AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: George Slaughter (“Appellant”) appeals from an order

of the Jefferson Circuit Court denying his Kentucky Rules of Criminal Procedure

(“RCr”) 11.42 motion seeking relief from judgment. Appellant argues that the

Jefferson Circuit Court erred in failing to conclude that his guilty plea resulted

from ineffective assistance of counsel. He also argues that he was entitled to a
hearing on the motion. For the reasons addressed below, we vacate the order on

appeal and remand the matter for an evidentiary hearing.

                       FACTS AND PROCEDURAL HISTORY

                On February 16, 2016, the Jefferson County Grand Jury indicted

Appellant on three counts of murder, one count of being a convicted felon in

possession of a handgun, and one count of tampering with physical evidence.1

Appellant had a history of paranoid schizophrenia, delusions, paranoia, illegal drug

use, and psychiatric hospitalizations.

                On August 18, 2016, the Commonwealth of Kentucky (“Appellee”)

made a motion asking the court to order a psychiatric evaluation of Appellant. The

motion was granted, and Appellant was examined by Kentucky Correctional

Psychiatric Center (“KCPC”) evaluators and defense experts. The KCPC evaluator

determined that with psychiatric treatment and sobriety, Appellant “displayed

complete resolution of his psychiatric symptomatology” and “demonstrates the

capacity to appreciate the nature and consequence of the proceedings against [him]

and the ability to participate rationally in his own defense. He is capable of




1
    Kentucky Revised Statutes (“KRS”) 507.020, KRS 527.040, and KRS 524.100.

                                             -2-
proceeding to trial.”2 Appellant’s trial counsel would later acknowledge in open

court that Appellant was competent to participate in the proceedings.3

                 Thereafter, Appellant accepted a plea offer of life in prison without

the possibility of parole for twenty-five years. On December 23, 2019, Appellant

filed an RCr 11.42 motion asking the court to vacate his conviction. In support of

the motion, he argued that his trial counsel improperly failed to present an insanity

defense on his behalf. He sought appointed counsel and an evidentiary hearing.

On January 10, 2020, the Jefferson Circuit Court entered an opinion and order

denying Appellant’s motion for relief from judgment. The court noted that it

found at the time of the guilty plea that Appellant understood the nature of the

charges against him and that he intelligently, knowingly, and voluntarily waived

his rights to a jury trial, to confront witnesses and to assert available defenses. The

court went on to find that nothing in the record indicated that Appellant was

entitled to RCr 11.42 relief. It concluded that by entering a guilty plea, Appellant

waived any right to assert an insanity defense. It denied his request for appointed

counsel and a hearing and denied the underlying motion for relief. This appeal

followed.




2
 Appellee incorrectly claims that the KCPC competency evaluation was not included in the
appellate record.
3
    05/02/17 video record at 10:47:00.

                                             -3-
                                     ANALYSIS

             Appellant, through counsel, argues that his trial counsel was

ineffective when she advised him to plead guilty without explaining any defenses

available to him and telling him he would receive the death penalty if the matter

proceeded to trial. He asserts that trial counsel did not investigate, prepare, or

explain to him his best and only defense – that of insanity. Appellant directs our

attention to KCPC’s competency evaluation, which indicates that Appellant was

treated at the University of Louisville Hospital where he was diagnosed with

paranoid schizophrenia. He was also treated at Our Lady of Peace Hospital, where

he was diagnosed with substance-induced psychotic disorder, cocaine dependency,

and cocaine-induced psychosis. Citing KRS 504.020(1), Appellant argues that he

was not responsible for his criminal offenses because it is likely that at the time of

those offenses, he was mentally ill and was incapable of appreciating the

criminality of his conduct or conforming his conduct to the requirements of the

law.

             Appellant claims that his trial counsel never informed him that an

insanity defense was possible. He maintains that had counsel explained the

insanity defense, he would not have accepted the plea and would have insisted on

going to trial. He also contends that he was instructed to accept the plea because

his failure to do so would have resulted in the death penalty. Appellant argues that


                                          -4-
trial counsel did not give him a voluntary and intelligent choice of whether to plead

guilty or go to trial. The focus of his argument on this issue is that by not

adequately advising him of the insanity defense, trial counsel provided deficient

performance and rendered his guilty plea unknowing. He argues that the circuit

court committed reversible error in failing to appoint counsel and conduct a

hearing and in failing to sustain his motion for RCr 11.42 relief.

             To prevail on a claim of ineffective assistance of counsel, Appellant

must show two things:

             First, the defendant must show that counsel’s
             performance was deficient. This requires showing that
             counsel made errors so serious that counsel was not
             functioning as the “counsel” guaranteed the defendant by
             the Sixth Amendment. Second, the defendant must show
             that the deficient performance prejudiced the defense.
             This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial
             whose result is reliable.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d
674 (1984). “[T]he proper standard for attorney performance is that of reasonably

effective assistance.” Id.

                    An error by counsel, even if professionally
             unreasonable, does not warrant setting aside the
             judgment of a criminal proceeding if the error had no
             effect on the judgment. The purpose of the Sixth
             Amendment guarantee of counsel is to ensure that a
             defendant has the assistance necessary to justify reliance
             on the outcome of the proceeding. Accordingly, any
             deficiencies in counsel’s performance must be prejudicial

                                          -5-
             to the defense in order to constitute ineffective assistance
             under the Constitution.
Id. at 691-92, 104 S. Ct. at 2066-67 (citation omitted). “It is not enough for the

defendant to show that the errors had some conceivable effect on the outcome of

the proceeding.” Id. at 693, 104 S. Ct. at 2067. “The defendant must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694, 104 S.

Ct. at 2068. In the context of a guilty plea, “the defendant must show that there is

a reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52,

59, 106 S. Ct. 366, 370, 88 L. Ed. 2d 203 (1985). Additionally, “a hearing is

required only if there is an issue of fact which cannot be determined on the face of

the record.” Stanford v. Commonwealth, 854 S.W.2d 742, 743-44 (Ky. 1993).

             Appellant presented evidence in the form of his KCPC evaluation that

he suffers from a variety of psychiatric issues. The KCPC evaluator determined

that Appellant was competent to stand trial through a combination of psychiatric

treatment and sobriety. The fact that Appellant could be considered competent to

stand trial through treatment and sobriety, however, does not mean that Appellant

was sane at the time he allegedly committed the crimes at issue. Given Appellant’s

significant mental health issues, a reasonable attorney would have at least

                                          -6-
investigated the possibility of an insanity defense and discussed it with Appellant

before advising him to plead guilty and accept a sentence of life without parole for

twenty-five years.4

               Appellant claims that his attorney never discussed with him the

possibility of an insanity defense. It is impossible to determine from the record

before us whether defense counsel considered an insanity defense and/or discussed

such a defense with Appellant before advising him to plead guilty. In

Commonwealth v. Rank, 494 S.W.3d 476 (Ky. 2016), the Kentucky Supreme Court

considered a similar claim in the context of counsel’s alleged failure to investigate

and discuss a possible extreme emotional disturbance (“EED”) defense before

advising his client to plead guilty. The Court ultimately held that an evidentiary

hearing was required to determine what counsel discussed with the defendant prior

to advising him to accept the guilty plea and whether counsel’s decision to forego

an EED defense was made as part of an informed investigation and as part of solid

trial strategy. The Kentucky Supreme Court stated that

               Rank’s motion raised a material question as to the
               reasonableness of [defense counsel’s] investigation of the
               potential for an EED defense or, framed differently,
               whether it was reasonable for [defense counsel] not to

4
 A person found not guilty by reason of insanity is one who “lacks substantial capacity either to
appreciate the criminality of his conduct or to conform his conduct to the requirements of law.”
KRS 504.020(1). “A finding of insanity functions as a complete defense to conviction.” Star v.
Commonwealth, 313 S.W.3d 30, 36 (Ky. 2010).



                                               -7-
              pursue an EED defense. See Hodge v. Commonwealth,
              68 S.W.3d 338 (Ky. 2001) (an evidentiary hearing is
              required to determine whether counsel’s decision was
              “trial strategy or an abdication of advocacy”). [Defense
              counsel’s] knowledge and understanding of the relevant
              facts relating to a potential EED defense are not evident
              on the face of the record. An evidentiary hearing on
              Rank’s RCr 11.42 motion was required to ascertain those
              facts.
Id. at 485.

                                  CONCLUSION

              The facts before us parallel those of Rank. As defense counsel’s

knowledge and understanding of the relevant facts relating to a potential insanity

defense are not evident on the face of the record, an evidentiary hearing on

Appellant’s RCr 11.42 motion is required to ascertain those facts. Accordingly, we

vacate the order of the Jefferson Circuit Court and remand the matter with

instructions that the circuit court conduct an evidentiary hearing on Appellant’s

ineffective assistance of counsel claim.



              ALL CONCUR.




                                           -8-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Andrea Lynn Reed         Daniel Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         E. Bedelle Lucas
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -9-